DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed January 7, 2021, with respect to rejection of claims 6-9, 11, 14 and 15 under 35 U.S.C. 112, second paragraph, have been fully considered and are persuasive.  The rejection of claims 6-9, 11, 14 and 15 under 35 U.S.C. 112, second paragraph, has been withdrawn. 
Applicant's arguments filed January 7, 2021 with respect to prior art rejections of the claims have been fully considered but they are not persuasive.
With regard to rejection of claims 1, 2, 6-9, 11-14, 16 and 19-20 under 35 U.S.C. 102(b) as being anticipated by Clynch et al. U.S. patent no. 5,432,703 (“Clynch”) applicant argues that the prior art fails to disclose the claim feature of the plurality of compression area being “longitudinally shaped and oriented longitudinally along the limb” substantially as claimed.  Applicant acknowledges that at least one compression area of Clynch is longitudinally shaped and oriented along the limb, but argues that such compression ‘area’ is not a ‘plurality of compression areas’ substantially as claimed.  Applicant’s argument is not persuasive because the claim scope fails to require each of the plurality of compression areas to be disposed and spaced circumferentially around the limb.  Due to this deficiency in the claim, the scope of the claim reads of the Clynch invention which includes a plurality of compression ‘areas’ [including the three lines of compression points for the compression area acknowledged by Applicant] that meet the limitations of the scope of the overly broad claim. It is further noted that the aforementioned narrowing limitation of the spaced and circumferentially oriented and positioned Inclusion of the abovementioned requirements in independent claim 1 would overcome the current 102 rejection of the claims as they relate to Clynch.
With regard to rejection of claims 1, 3, 5-9, 11, 12 and 14 under 35 U.S.C. 102(b) as being anticipated by Dechamps French patent no. 2,539,616, Applicant argues that Dechamps fails to disclose the claim limitation of “a method for reducing motion of a skeletal structure in a limb towards a wall of an interface worn on the limb… including the step of selecting during a process of creating the interface, a compression level for each of the plurality of compression areas that compress soft tissue of the limb against the skeletal structure when the interface is worn on the limb… and wherein the plurality of said compressive forces is sufficient to aid in suspension of the interface on the limb and reduce motion of the skeletal structure toward a wall of the interface” substantially as claimed.  It is Applicant’s position that the compression expressly disclosed by Dechamps for stump containment, rotational stability and outward flow of the soft tissue in the windows between the longitudinal rigid struts 3 do not inherently demonstrate the presently recited claim scope of reduction of rotation in the limb by the longitudinal rigid struts 3 substantially as claimed.  Moreover, it is Applicant’s position that the upper and lower bands of the rigid socket portion of Dechamps would be sufficient to provide all of the aforementioned features of the socket device and outward flow of soft tissue disclosed therein.  Examiner disagrees for at least three reasons. First, circumferential rotational stability of Dechamps is not provided by circumferential rings alone, which shows that there is some level of compression intended to be formed by the longitudinal struts, substantially as claimed, as Dechamps expressly discusses the features of said rotational stability by the rigid interface 
Applicant fails to particularly point out any errors with respect to the non-statutory double patenting rejections. The non-statutory double patenting rejections are maintained. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 6-9, 11-14, 16 and 19-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clynch et al. U.S. patent no. 5,432,703 (“Clynch”).
Regarding claim 1, Clynch discloses a method for reducing motion of a skeletal structure on a limb towards a wall of an interface worn on the limb (e.g., at least via proper fitting socket with optimized weight bearing compression, etc. as described throughout disclosure- e.g., see at plurality of “modified portions” forming claimed “areas” –including those plurality of modified portions/areas formed by plurality of dots or vertices - based on areas of weight bearing at bony prominence in the body portion – see at least col. 4, lines 9-13, col. 7, lines 47-60, etc.), the method comprising: selecting, during a process of creating the interface, a compression level for each of the plurality of compression areas (i.e., selection during software modification step/process as discussed throughout disclosure) that compresses soft tissue of the limb against the skeletal structure (i.e., bony protuberance or the like) when the interface is worn on the limb; wherein each of the plurality of compression areas is longitudinally-shaped (there is a longitudinal shape or dimension formed by a plurality of lines seen in the compression area of figure 3; note the claim scope does not require the narrow limitation of the plurality of compression areas being circumferentially spaced, approximately equally around the circumference of the limb) and oriented longitudinally along the limb (e.g., figure 3, etc.); donning the interface [socket] over the limb so that the plurality of compression areas applies a plurality of compressive forces to the limb; wherein the plurality of compressive forces is sufficient to aid in suspension of the interface on the limb and reduce motion of the skeletal structure toward a wall of the interface (e.g., at least via proper fitting socket with optimized weight bearing compression, etc. as described throughout disclosure- e.g., see at least col. 1, lines 28-38, etc.).
Regarding claim 2, Clynch discloses the plurality of compression areas comprises at least three compression areas (for example, including but not limited to three lines formed by points 30a, b as depicted in figure 3). 
Regarding claims 6 and 7, Clynch further discloses the step of donning an inner flexible membrane that is a liner (a.k.a. “stretchable stocking” 25 –col. 4, line 8; and col. 5, lines 51-53, etc.) on the limb (e.g., see at least col. 4, lines 3-14, col. 5, lines 45-67, etc.).
Regarding claim 8, Clynch discloses the inner flexible membrane is donned on the limb prior to donning the interface [under a first interpretation: stocking 25 is donned on the limb prior to donning the socket interface since manufacturing is prior to wear and use of the socket interface; under a second interpretation that finalized socket is used with a conventional liner stocking for comfort which is well-known in the art] (e.g., see at least col. 4, lines 3-14, col. 5, lines 45-67 and use of reflective flexible membrane stocking as described throughout, etc.).
Regarding claim 9, Clynch discloses the inner flexible membrane (25) provides an elastic force to the soft tissue (e.g., see at least col. 5, lines 45-67, etc.).
Regarding claim 11, Clynch discloses the step of selecting a compression level for each of the plurality of compression areas comprises determining a comfort level of the user (e.g., see at least col. 1, lines 10-11 and 28-33; col. 3, lines 29-34; etc. and description of modification of a fit of the limb interfacing device based on external and internal scanning features of the limb as described throughout- e.g., also note at least col. 3, lines 1-11).
Regarding claim 12, Clynch discloses the step of selecting a compression level for each of the plurality of compression areas depends at least in part on body fat content of the limb (e.g., see at least col. 3, lines 26-28, wherein fat content is intrinsic to a human limb such that customization of socket interface depends at least on part thereon).
Regarding claims 13 and 14, Clynch discloses the plurality of compressive forces is sufficient such that redundant skeletal motion is minimized (i.e., produced at least by disclosed compression on weight bearing areas) while retaining sufficient comfort to allow the user to 
Regarding claim 16, Clynch discloses the step of selecting a compression level for each of the plurality of compression areas comprises measuring an uncompressed diameter of the limb (for example, the original scan by the laser camera or the like prior to any modification is a measurement of an uncompressed diameter of the limb- e.g., see at least col. 6, lines 3-10, etc.).
Regarding claim 19, Clynch discloses the method further comprising scanning the limb to create a digital image of the limb and modifying the digital image to apply the plurality of compression areas to create a digital model (e.g., see at least col. 6, line 3, through col. 7, line 60, col. 11, line 22, etc.).
Regarding claim 20, Clynch discloses the method further comprising applying a plurality of compressive forces [over a surface of the limb] (at least through use of flexible stocking) prior to scanning the limb (e.g., see at least col. 5, line 46, through col. 6, line 2).
Regarding claim 21, Clynch discloses the method further comprising sending the digital model to a carver, which ‘carver’ is or is in possession of a ‘milling machine’ to generate a physical model (e.g., see at least col. 11, lines 22-26, etc.).

Claims 1, 3, 5-9, 11 and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Dechamps French patent no. 2,539,616.
Regarding claims 1, 3 and 5, Dechamps discloses a method for reducing motion of a skeletal structure on a limb towards a wall of an interface [any wall of socket interface included to [at least partially] aid in suspension of the interface on the limb and reduce motion of the skeletal structure [at least during sit to stand or movement of the leg during sitting, which is included within the claim scope, as well as other functional times of using the socket device] toward a wall of the interface 
Regarding claims 6 and 7, Dechamps further discloses the step of donning an inner flexible membrane (tubular jersey and silicone layer 1- see at least Applicant’s provided translation, second to last paragraph on page 1) that is a liner on the limb (figure 1).
Regarding claim 8, Dechamps discloses the inner flexible membrane (tubular jersey and silicone layer 1) is donned on the limb prior to donning the interface [i.e., at least upper edge thereof- see figure 1, claim scope does not require entirety of liner being donned prior to donning of interface, nonetheless layering of stockings is well-known in the art such that a liner may be fully donned prior to interface 1-3 as well-known in the art for comfort and/or preference of amputee].
Regarding claim 9, Dechamps discloses the inner flexible membrane provides an elastic force to the soft tissue (e.g., see at least figure 1; and Applicant provided translation page 2 including description of ‘function’ of device).
Regarding claim 11, Dechamps implicitly discloses the step of selecting a compression level for each of the plurality of compression areas comprises determining a comfort level of the user, at least since comfort is always a design consideration by a prosthesist.
Regarding claim 12, Dechamps implicitly discloses the step of selecting a compression level for each of the plurality of compression areas depends at least in part on body fat content of .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 13, 14, 16 and 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dechamps French patent no. 2,539,616 in view of Clynch et al. U.S. patent no. 5,432,703 (“Clynch”).
Regarding claim 13, as described supra, Dechamps discloses the invention substantially as claimed.  Dechamps is silent regarding a means for consideration of minimizing redundant skeletal motion during a manufacturing process substantially as claimed.  In the same field of endeavor, namely method of making prosthetic socket interfaces, Clynch teaches concepts including the socket interface can be created using imaging and consideration of weight bearing locations on a limb for modification of a socket interface to accommodate said weight bearing locations such that manufacturing of the limb considers both exterior surface of the limb and internal bone protuberances for socket interface to be optimized (e.g., see at least col. 1, lines 10-11, col. 3, lines  4-11 and 29-34, col. 6, lines 3, through col. 7 line 60, etc.).  Clynch teaches the plurality of compressive forces are sufficient such that redundant skeletal motion is minimized (optimized weight bearing on skeletal locations by compression at said skeletal locations which would minimize movement between the socket and bone at said locations) while retaining 
It would have been obvious to one of ordinary skill in the art at the time of the invention to try using a process such as is taught and/or suggested by Clynch for the optimization of the weight bearing and comfort of the socket of Dechamps with predictable results and a reasonable expectation of success. 
Regarding claim 14 depends from claim 13.  Regarding claim 13, Dechamps in view of Clynch, as applied above, implicitly discloses the plurality of compressive forces allows adequate blood flow in the soft tissue for the useable amount of time, since death of soft tissue due to inadequate blood flow would be recognized as an implicit design consideration for any prosthetic socket interface, including the interface of Dechamps in view of Clynch.
Regarding claim 16, Clynch, for the reasons as applied above in the invention of Dechamps in view of Clynch, teaches the step of selecting a compression level for each of the plurality of compression areas comprises measuring an uncompressed diameter of the limb (for example, the original scan by the laser camera or the like prior to any modification is a measurement of an uncompressed diameter of the limb- e.g., see at least col. 6, lines 3-10, etc.).
Claim 10 has been amended to depend from dependent claim 16.  Regarding claim 10, as described supra, Dechamps in view of Clynch teaches the invention substantially as claimed. Dechamps is silent regarding the specific degree of compression formed by the socket interface substantially as claimed. However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Also see MPEP 2144.04 with regard to optimization of result effective variables. The degree of compression of the interface socket of Dechamps in 
Regarding claims 19-21, Clynch, as applied above in the invention of Dechamps in view of Clynch, teaches the method further comprising scanning the limb to create a digital image of the limb and modifying the digital image to apply the plurality of compression areas to create a digital model (e.g., see at least col. 6, line 3, through col. 7, line 60, col. 11, line 22, etc.), wherein applying a plurality of compressive forces [over a surface of the limb] (at least through use of flexible stocking) prior to scanning the limb (e.g., see at least col. 5, line 46, through col. 6, line 2); and sending the digital model to a carver, which ‘carver’ is or is in possession of a ‘milling machine’ to generate a physical model (e.g., see at least col. 11, lines 22-26, etc.).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dechamps French patent no. 2,539,616 in view of Clynch et al. U.S. patent no. 5,432,703 (“Clynch”) and further in view of Love U.S. patent no. 5,405,405.
Regarding claim 2, as described supra, Dechamps in view of Clynch teaches the invention substantially as claimed.
Dechamps highlights an interest in rotational stability of a socket device and puts one of ordinary skill in the art at the time of the invention, who is in possession of the document, in the 
In the same field of endeavor, namely prosthetic socket devices, Love teaches a socket with 3 or more compression portions (formed by portions of 30 extending through 50, 52, 54 and 56) and 3 or more relief portions (sections of 40 there-between- figures 1, 3 and 5), wherein the structure of said at least three compression portions provides the benefit of enhanced rotational stability (e.g., see at least col. 6, lines 40-43; figures 1, 3 and 5).  Additionally, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8, wherein addition of number of compression and relief portions merely involves the duplication of said essential working parts of the socket device wherein the compression portions of each of Dechamps and Love are the portions that provide for the rotational stability of the socket devices. Thus, said effect of rotational stability of structural members providing for rotational stability is in no way an unexpected result produced by an enhancement of the number of said compression or stabilizing portions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to try modifying the device of Dechamps in view of Clynch so as to form the socket with three or more of each of compression and relief portions, as taught and/or suggested by Love, in order to optimize the rotational stability of the device by merely duplicating the .

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clynch et al. U.S. patent no. 5,432,703 (“Clynch”) in view of Caspers U.S. publication no. 2004/0030411 A1.
Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dechamps French patent no. 2,539,616 in view of Caspers U.S. publication no. 2004/0030411 A1.
Regarding claim 15, as described supra, Clynch and Dechamps each discloses the invention substantially as claimed.
Clynch and Dechamps is each silent regarding the step of selecting the compression level for each of the plurality of compression areas comprises ascertaining blood perfusion of the soft tissue using a sensor.
In the same field of endeavor, namely prosthetic socket devices, Caspers teaches general concepts including the known function of using a sensor that determines features of a blood flow to the limb (i.e., blood perfusion thereto) in order to monitor and reduce negative effects of the socket interface on the residuum (e.g., see at least paragraphs [0144], [0157], [0158]) (also note prior art to Pacanowsky et al. U.S. publication no. 2010/0274364 A1; paragraph [0111] that expressly states the blood flow sensor for monitoring limb health includes a blood perfusion sensor).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include sensing and considering blood perfusion to the residuum using a sensor as taught . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-16 and 9-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over: 
Claims 1-15 of U.S. Patent No. 8,323,353.
Claims 1-15 of U.S. Patent No. 10,123,888.
Claims 1-19 of U.S. Patent No. 10,702,404.
Claims 1-18 of U.S. Patent No. 10,878,137.
Claims 1-23 of U.S. Application SN 17/028,485. This is a provisional rejection.
Although the claims at issue are not identical, they are not patentably distinct from each other because the parent claims are narrower in some regards for including limitations not required by the presently pending claims and broader in others.  With regard to those limitations making the patent claims narrower than the presently pending claims, specie anticipates genus.  In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  With regard to those limitations making the patent claims broader than the presently pending claims, e.g., method claims requiring specific selection of compressive areas, such features are known and established in the socket making art for optimization of the customization of a socket interface for an individual user as taught by at least Clynch for at least the reasons described herein above. It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the method of stabilizing the limb interface of the patent claims based on art teachings 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIA LYNN WATKINS whose telephone number is (571)270-1456.  The examiner can normally be reached on only Monday and Thursday from 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCIA L WATKINS/Primary Examiner, Art Unit 3774